 Case 1:19-mc-00342-LPS Document 4-1 Filed 11/26/19 Page 1 of 2 PageID #: 27




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 PHILLIPS PETROLEUM COMPANY
 VENEZUELA LIMITED and
 CONOCOPHILLIPS PETROZUATA B.V.,

                        Plaintiffs,

        v.                                           C.A. No. _______________________

 PETRÓLEOS DE VENEZUELA, S.A.,
 CORPOGUANIPA, S.A., and PDVSA
 PETRÓLEO, S.A.,

                        Defendants.



                           [PROPOSED] WRIT OF FIERI FACIAS

TO THE U.S. MARSHALS SERVICE, YOU ARE COMMANDED:

To serve this writ of attachment fieri facias on PDV Holding, Inc, c/o its Registered Agent,
Corporation Trust Company, 1209 Orange Street, Wilmington, DE 19801, to attach all shares
of stock and any other assets or rights incident to that stock ownership belonging or owing to
Petroleos de Venezuela, to satisfy the judgment owed to Phillips Petroleum Company Venezuela
Limited and ConocoPhillips Petrozuata B.V. in the amount of $1,933,514,765 plus interest.

       To the Judgment Debtor’s Garnishee who is served this paper:

The United States District Court for the District of Delaware requires, within 20 days after service
of process, that you serve upon Garret B. Moritz, Ross Aronstam & Moritz LLP, 100 S. West
Street, Wilmington, DE 19801, a verified answer. The verified answer shall specify what shares
of stock and other assets or rights incident to that stock ownership belonging to or owing to
Judgment Debtor PDVSA you currently possess. You must serve this verified letter within 20
days after this writ is served upon you, not counting the day that you received this writ. Your
failure to respond may result in a default judgment against you in an amount equal to the value of
the property subject to the attachment, or in the amount of the judgment, whichever is less, with
interests and costs. As the Garnishee, you are to retain the items stated by you in your answer and
hold these items until another order of this Court releases you from this obligation.
 Case 1:19-mc-00342-LPS Document 4-1 Filed 11/26/19 Page 2 of 2 PageID #: 28




The amount of the judgment remaining owed and outstanding is $1,271,076,739.34 as of
November 26, 2019.


                                           ______________________________
                                           Clerk of Court



Issued: _______________                    per Deputy: ____________________




By Attorney Garrett B. Moritz, Bar No. 5646, Ross Aronstam & Moritz LLP, 100 S. West Street,
Suite 400, Wilmington, DE 19801, (302)-576-1600
